Citation Nr: 1214758	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-43 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of an overpayment of pension benefits in the amount of $10,145.33.


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 2, 1971 to March 2, 1972.

This appeal arose before the Board of Veterans' Appeals (Board) from a May 2008 decision of the Committee on Waivers and Compromises (COWC) of the Regional Office (RO), in St. Paul, Minnesota.



FINDINGS OF FACT

1.  The Veteran received overpayment of pension benefits in the amount of $10,145.33.

2.  Notice of the indebtedness was sent to the Veteran at his address of record in May 2008.

3.  The Veteran filed his request for a waiver of the overpayment in February 2009, in excess of the 180 days after notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The Veteran did not timely request waiver of recovery of the overpayment in pension benefits.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(b)(2) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  The duties to notify and assist

The Board notes that in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (CAVC) held that the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011) (VCAA), with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different chapter (i.e. Chapter 51).  In addition, the disposition of this case is based on the operation of the law, and the CAVC has also held that the VCAA has no effect on an appeal where the law is dispositive.  See Manning v. Principi, 16 Vet. App. 534 (2002).

Therefore, the VCAA, and its implementing regulations, are not applicable in this case.

II.  Applicable laws and analysis

A request for waiver of indebtedness other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of indebtedness to the debtor.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(b)(2) (2011).

The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the Department of Veterans Affairs (VA) or postal authorities, or due to other circumstances beyond the debtor's control, that there was a delay in receipt of the notification of indebtedness beyond the time customarily required for mailing.  38 C.F.R. § 1.963(b)(2).  If the delay in the receipt of the notice of indebtedness is substantiated, the 180-day period is computed from the date of the requester's actual receipt of the notice of indebtedness.  Id. 

In Sabonis v. Brown, 6 Vet. App. 426 (1994), CAVC noted that where the law and not the evidence is dispositive, a claim should be denied or an appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.

Moreover, in connection with the mailing of correspondence and the presumption of regularity in the administrative process, CAVC has held that VA may rely on the "last known address" shown of record, see Thompson v. Brown, 8 Vet. App. 169, 175 (1995), and that the burden is on the appellant to keep VA apprised of his or her whereabouts, see Hyson v. Brown, 5 Vet. App. 262 (1993).

In the instant case, the notification of the Veteran's indebtedness was sent in May 2008 to the Veteran's last known address of record, in Dallas, Texas.  Significantly, this correspondence was not returned to the RO as undeliverable.  In February 2009, the RO received the Veteran's request for a waiver of recovery of the indebtedness.  There is no question that this request is well past the 180-day deadline for requesting a waiver.

The Veteran has stated that at the time that the notification was sent to his Dallas address, he was already incarcerated in Richmond, Texas, and had been since July 2007.  He stated that he had tried to notify VA at the time of this change in his address, which is not substantiated by the record.  He also stated, however, that his mother, who lived at the Dallas address, had been forwarding his mail to the prison and that he had, indeed, received a package of mail that included the indebtedness notification, in May 2008.  Therefore, since the Veteran had not notified VA that he had been incarcerated in July 2007 (thus failing in his obligation to keep VA informed of his whereabouts), the RO properly sent the notification to the address that was then of record.  Significantly, the Veteran had conceded, see his VA Form 9, that he had, in fact, received the indebtedness notification in May 2008.  As a consequence, his February 2009 request for a waiver was not timely filed, and there is no other correspondence of record that could be construed to be an earlier request for a waiver.  Accordingly, as the Veteran's request for waiver of recovery of an overpayment of pension benefits was not timely filed, the claim is denied.  See Sabonis, supra.  


ORDER

The Veteran's request for waiver of recovery of the overpayment of pension benefits in the amount of $10,145.33 was not timely filed and the appeal is denied.


____________________________________________
Thomas H. O'Shay	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


